
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 800
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. West (for himself
			 and Mr. Shimkus) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of
		  November 2012 as Stomach Cancer Awareness Month.
	
	
		Whereas stomach cancer is one of the most difficult
			 cancers to detect and treat in the early stages of the disease, which results
			 in high mortality rates and human suffering;
		Whereas stomach cancer is one of the most deadly cancers
			 and is the second-leading cause of cancer mortality worldwide;
		Whereas stomach cancer is on the rise in some populations
			 in the United States and an estimated 22,000 new cases of stomach cancer will
			 be diagnosed in the United States each year;
		Whereas more than 10,000 people in the United States will
			 die each year from stomach cancer;
		Whereas approximately 1 in 115 individuals will be
			 diagnosed with stomach cancer in their lifetimes;
		Whereas a young person's likelihood of being diagnosed
			 with deadly stomach cancer has risen by almost 70 percent since 1977;
		Whereas there is no cure for stomach cancer and there have
			 been no significant improvements in survival rates and treatment in the past 20
			 years;
		Whereas when symptoms of stomach cancer present
			 themselves, it is usually too late for an optimistic prognosis and only
			 approximately 4 percent of late stage stomach cancer patients survive for 5
			 years;
		Whereas better patient and health care provider education
			 is needed for the timely recognition of stomach cancer risks and
			 symptoms;
		Whereas more research into effective early diagnosis,
			 screening, and treatment for stomach cancer is needed;
		Whereas the good health and well being of the people of
			 the United States are enhanced as a direct result of increased awareness about
			 stomach cancer and research into early detection, causes, and effective
			 treatments; and
		Whereas November 2012 is an appropriate month to observe
			 Stomach Cancer Awareness Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses support for designation of
			 Stomach Cancer Awareness Month;
			(2)supports efforts
			 to educate the people of the United States about stomach cancer;
			(3)recognizes the
			 need for additional research into early diagnosis and treatment for stomach
			 cancer; and
			(4)encourages the
			 people of the United States and interested groups to observe and support
			 Stomach Cancer Awareness Month through appropriate programs and activities to
			 raise public awareness of, and potential treatments for, stomach cancer.
			
